DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1, 2 and 4-12 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1, 2 and 4-12 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) associating a selected text block with one of the setting items based on a user's operation to input an OCR result of the selected text block as a setting value of the one of the setting items of the property, wherein the selected text block is selected within the preview-displayed scanned image by the user, and wherein, if one text block is already associated with any of the setting items when the user selects the one text block within the preview-displayed scanned image, a label indicating the already associated setting item is displayed for the selected one text block within the scanned image preview-displayed in the preview pane. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Identification of Closest Prior Art

 

The other art is US Publication No. 2012/0120444 to Hirohata et al. which teaches an image processing apparatus which (i) determines whether or not characters to be subjected to a character recognition process in image data have a size larger than a predetermined size, (ii) in a case where the characters is determined as larger than the predetermined size, reduces at least a region including the characters so that the size of the characters fits within the predetermined size, and (iii) performs a character recognition process of the characters with use of the reduced image data. However, Hirohata et al. fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.          




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675